SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934* (Amendment No. 11 as to Mr. William T. Comfort, III and Amendment No. 17 as to LDN Stuyvie Partnership) Lyris, Inc. (LYRI.OB) (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 46622H 10 3 (CUSIP Number) William T. Comfort, III 127-131 Sloane Street 4th Floor, Liscartan House London, SW1X 9AS, United Kingdom 44-207-808-4782 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) May 20, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). (Continued on the following page(s)) Page 1 CUSIP No. 4662HH 10 3 1
